Title: To George Washington from Francisco Rendón, 6 August 1782
From: Rendón, Francisco
To: Washington, George


                  
                     Sir
                     Philadelphia August 6th 1782.
                  
                  Give me leave to return my most sincere thanks to your Excellency for all the repeated marks of Kindness with which you do not Cease to honor me, for those Recommendations in particular which have been of so much use to me in my tour thro the State of New York.  I cannot find words to express the grateful sence I entertain for the kind attentions which in Consequence of your Excellency desire have been every where lavished upon me.  Col: Read of Albany has particular Claim to my warmest acknowledgements—I can assure you that I am infinitely pleased with what I have seen of the northern part of this Continent.  Nothing remains now to Complete my wishes but to take a journey to the southward—It would make me very happy to be able to defer this to the Conclusion of the war, that I might have the pleasure to See you enjoying in your native State those Blessings for which a whole Continent will then be indebted to you, I flater my Self with the hope that that time is not far distant, I hope at least you will be persuaded that it would be very near if my Sincerest wishes could in the least accelerate it.  I have the honour to be with great Respect & Esteem Sir Your most obedient & most humble Servant
                  
                     Francisco Rendon
                  
               